Citation Nr: 0528163	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of scars to the face, including the left eye.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of scars to the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba, Counsel



INTRODUCTION

The veteran active service from December 1954 to December 
1956. 

The case came before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  In an April 1991 rating decision, the veteran was denied 
service connection for the residual scars of a left eye 
injury, and residual scars of the left shoulder. 

3.  In an August 1992 rating decision, it appears the RO 
reopened the claims of service connection for the residual 
scars of a left eye injury, and residual scars of the left 
shoulder, but denied such claims on the grounds of lack of 
nexus evidence.

4.  Subsequently, the veteran perfected his appeal regarding 
these issues and, in a March 1993 Board decision, the Board 
denied the veteran's claims on the grounds that the evidence 
did not show a nexus between the claimed scars of the left 
eye and left shoulder, and the veteran's service.  This 
decision is final.

5.  The evidence associated with the claims file since the 
March 1993 Board decision is not, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claims. 




CONCLUSIONS OF LAW

1.  The March 1993 Board decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  The evidence received since the March 1993 Board decision 
is not new and material and the claims of service connection 
for the residuals of scars to the face, including the left 
eye, and residuals of scars to the left shoulder, are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to a 
reopening of his claims via November 2000, June 2002 and 
December 2004 RO letters; the June 2001 rating decision; the 
October 2002 statement of the case (SOC), and the multiple 
supplement statements of the case (SSOCs) issued from 2003 to 
the present.  In addition, the RO letter issued in December 
2004, and the October 2002 SOC provided the veteran with 
specific information relevant to the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.    

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decision, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in June 2001) and 
appealed prior to the VCAA enactment as related to issues to 
reopen previously denied claims.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial June 2001 adjudication (in the October 2002 SOC and 
the December 2004 RO letter), the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The Board observes, however, that the VCAA appears to have 
left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
(West 2002).  It is specifically noted that nothing in the 
VCAA shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a March 
1993 Board decision, the Board denied the veteran's claims on 
the grounds that the evidence did not show a nexus between 
the claimed scars of the left eye and left shoulder, and the 
veteran's service.  This decision is final. 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  In this respect, in November 2000, the 
veteran submitted a claim to reopen his previously denied 
claims of service connection for the residuals of scars to 
the face, including the left eye, and residuals of scars to 
the left shoulder

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
November 2000) prior to August 29, 2001.

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans, supra.
As discussed above, the March 1993 Board decision denied the 
veteran's claims on the grounds that the evidence did not 
show a nexus between the claimed scars of the left eye and 
left shoulder, and the veteran's service.  This decision is 
final.

Since the March 1993 Board decision, the additional evidence 
of record includes treatment records from the 
Montgomery/Tuskegee VA Medical Center dated from 2000 to 
2001.  These records describe the treatment the veteran 
received over time for various health problems, including 
heart problems, hypertension, vertigo and osteoarthritis.  

In addition, the record includes morning reports from the 
Headquarter and Headquarter Battery, 74th AAA Missile 
Battalion.  These reports note that on October 12, 1956, the 
veteran was absent because he was sick.  Subsequently, on 
March 11, 1956, the veteran was noted to be absent due to 
sickness and treatment at a VA hospital.

Furthermore, per the January 2003 Informal Conference Report, 
the veteran was involved in a fight with [redacted], which led 
to the claimed disorders.  The above noted morning reports 
include April 1956 and October 1956 notations showing that 
[redacted] was treated for conjunctivitis, circumcision, chest 
pain, tonsillitis, a common cold, and a sore right knee.  
However, these notations do not include any indication of the 
reported physical fight between the veteran and Mr. [redacted].

Lastly, the evidence includes statements from the veteran and 
a picture of the claimed scars.  The statements tend to 
support the veteran's contentions that he is entitled to 
service connection for the claimed disorders.

Upon a review of the evidence, the Board finds that the 
evidence received after the March 1993 Board decision 
constitutes new evidence as it was not previously submitted 
to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
However, this evidence, although not cumulative or redundant, 
by itself or in connection with evidence previously 
assembled, is not "so significant that it must be considered 
in order to fairly decide the merits of the claims."  Simply 
put, the evidence does include evidence of in-service 
disabilities, and a nexus between the current disabilities 
and the veteran's active service.  

Specifically, there remains a lack of medical evidence 
indicating the veteran sustained in-service face/left eye and 
left shoulder injuries, and that he currently suffers from 
the residuals of such injuries which are related to his 
service injuries, or are otherwise related to service.  The 
Board recognizes the veteran's sincere belief in this 
respect, but, without the appropriate medical training, his 
opinions are not significant enough, standing alone, to 
warrant reopening the claim.  The law provides that, with 
respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See Lathan 
v. Brown, 7 Vet. App. 359, 365 (1995).  None of the medical 
records in the file include a medical opinion linking the 
claimed disabilities to service.  The veteran's statements do 
not establish the necessary nexus, see Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that laypersons are 
not competent to offer medical opinions), or provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).  

Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claims of service connection for the residuals of 
scars to the face, including the left eye, and residuals of 
scars to the left shoulder.  The evidence associated with the 
claims file since the March 1993 Board decision is not, 
either by itself or in connection with evidence already of 
record, so significant that it must be considered to decide 
fairly the merits of the veteran's claims.  Accordingly, the 
appellant's claims of service connection for the residuals of 
scars to the face, including the left eye, and residuals of 
scars to the left shoulder are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).


ORDER

New and material evidence not having been received to reopen 
a claim of service connection for the residuals of scars to 
the face, including the left eye, is denied.

New and material evidence not having been received to reopen 
a claim of service connection for the residuals of scars to 
the left shoulder is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


